UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 96-2703



AMAL WAINWRIGHT,

                                             Plaintiff - Appellant,

          versus

BOOZ, ALLEN & HAMILTON, INCORPORATED,

                                              Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-96-598-A)


Submitted:   February 13, 1997          Decided:    February 25, 1997


Before WIDENER and HAMILTON, Circuit Judges, and BUTZNER, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Amal Wainwright, Appellant Pro Se. Mark Edward Baker, CROWELL &
MORING, Washington, D.C., for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's November 1, 1996, order

denying her motions for appointment of counsel and for protective

order; and its November 13, 1996, order denying her motions for

extension of time to complete discovery and for reconsideration of

the denial of her motion for appointment of counsel. We dismiss the
appeal for lack of jurisdiction because the orders are not appeal-

able. This court may exercise jurisdiction only over final orders,

28 U.S.C. § 1291 (1994), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b); Cohen v.
Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). The orders here

appealed are neither final orders nor appealable interlocutory or

collateral orders.

     We dismiss the appeal as interlocutory. We dispense with oral
argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                         DISMISSED




                                2